WARD, Circuit Judge.
July 2, 1915, the Cuneo Importing Company filed its libel as subcharterer from the American Importing & Transportation Company, charterer from' Daniel Bacon, managing owner of the steamer Banes, to recover damages to a cargo of fruit alleged to have been due to the unseaworthiness of the steamer.
The answer of the American Company denied any knowledge or information sufficient to form a belief as to the steamer’s seaworthiness. It also filed a petition under rule 59 of the Supreme Court in admiralty (29 Sup. Ct. xlvi) to bring in Daniel Bacon, who executed the charter to it as managing owner of the steamer, and praying that the libelant might recover its damages against him.
Bacon filed an answer to the petition, which set up as a separate defense that on or about November 1, 1909, the Banes Steamship Com-' pany, as owner of the steamer Banes, brought suit in the superior court of Suffolk county, Mass., against'the American Company to recover charter hire, in which that company set up a claim for damage on the ground of the steamer’s unseaworthiness, in which cause it was so proceeded that a judgment was rendered for the plaintiff, establishing the steamer’s seaworthiness during the whole term of the charter party, which is res ad judicata between it, and the petitioner and a complete defense in bar to the petitioner’s claim. Bacon also filed an answer to the libel of the Cuneo Company, alleging that the Banes Company, with which he, as managing owner, .was in privity, had maintained the steamer in a seaworthy condition during the whole term of the charter party, except in so far as seaworthiness was prevented by exceptions in it contained.
[1] On this state of the pleadings the cause is to be treated under the fifty-ninth rule as if the libel had originally been filed against both the American Company and Bacon, managing owner.
The American Company excepted, under admiralty rule 35 of the District Court, to this defense, on the ground that it did not touch any matter of defense to the allegations of the petition. January 8, 1917, Judge Mayer entered an order overruling the exceptions and holding the Massachusetts judgment to be a complete defense against the American Company’s claim.
March 26th the cause coming on for trial, the American Company admitted the libelant’s claim, which was consistent with its attitude in the Massachusetts action, whereupon the libelant moved for a decree against the American Company, and Bacon moved for a dismissal of the petition under the fifty-ninth rule, both of which motions were granted.
Subsequently the American Company took this appeal, assigning, among other things, for error, the overruling of its exceptions to the defense of res adjudicata pleaded by Bacon, the impleaded respondent. *415The theory is that the decree in favor of the libelant should have been primarily against Bacon, managing owner, and secondarily against it.
[2] The Cuneo Company now moves to dismiss the appeal, on the ground that the decree was not final. Manifestly it was final, both as to the libelant and as to the American Company. By virtue of it the American Company can never hereafter dispute the right of the Cuneo Company to recover from it, and can never recover from Bacon any sum paid by it under the decree. But, if Bacon was primarily liable for any amount recovered against the American Company by the Cuneo Company, then manifestly it had a right to appeal. Therefore the motion to dismiss the appeal is denied.
[3] This brings us to the merits. Is the American Company entitled to recover of Bacon, managing owner, any sum it may have to pay the Cuneo Company, notwithstanding the Massachusetts judgment? That judgment was res adjudicata between the American Company and the Banes Steamship Company to the effect that the steamer was seaworthy during the whole term of the charter party. It lay upon Bacon, in relying upon the judgment as a defense, to' show that he was in privity with the Banes Steamship Company, and therefore entitled to its protection. It being admitted on all hands that the Bancs Steamship Company is the owner of the steamer, Bacon could not technically be managing owner. He was, however, president, and did execute the charter on behalf of the owner, and the owner, as well as the American Company, recognized and carried it out. We have therefore no difficulty in holding that he was acting as'the authorized agent of the Banes Steamship Company in executing the charter party, although he was technically wrong in describing himself as managing owner. Therefore the Massachusetts judgment was as conclusive between the American Company and Bacon, the managing owner, as it was between that company and the Banes Steamship Company, and was a complete bar to the American Company’s claim.
The decree is affirmed.